Caldwell, J.
This is an ejectment bill. In 1876 complainant sold and conveyed to defendant nine hundred acres of lands for $1,000, and took his five promissory notes, for $200 each, for the purchase-money. These notes matured respectively on the first day of May, 1877, 1878, 1879, 1880, and 1881. None of them were paid. On June 15, 1881, Tuck recovered judgment against Chaffin before a Justice of the Peace, in one suit on three of these not-e.s, for the aggregate sum of $640.50, and in another suit, on the other two notes, for the aggregate sum of $424.19. Two months later, on August 15, 1881, executions were issued on each of these- judgments, and placed in the hands of the Sheriff, who, on the same day, levied them on the said 900 acres of land. Thereafter the Justice of the Peace transmitted the papers in both cases, at the same time, to the Circuit Court, where the land was condemned for sale, in one, order, to satisfy, the two judgments. In due season, o^e venditioni exponas was issued' to the Sheriff, commanding him to expose the land tó sale for the satisfaction of both judgments. The sale was regularly made. Tuck became the purchaser for the full amount of his two judgments, and received a deed, with proper recitals, from the Sheriff.
In January, 1883, Tuck brought this bill against *568Chaffin to recover the possession of the land. Several matters of defense were interposed by the defendant, but the Chancellor, who heard the cause on pleadings and proof, was of opinion that complainant was entitled to the relief sought, and pronounced a decree accordingly. The defendant' has appealed, and assigned errors.
, The principal defense set up in the answer below, and urged in the assignment of errors here, is based upon the conceded fact that the Circuit Court pronounced but one judgment of condemnation, and awarded but one venditioni exponas for the satisfaction of the two judgments, which aggregated |1,064.69. The proposition is that the action of the Circuit Court was null and void for want of jurisdiction of the amount ($1,064.69) covered by the judgment of condemnation; that, because the maximum jurisdiction of a Justice of the Peace in an action on notes of hand is $1,000, the Circuit Court, in condemning land for the satisfaction of judgments on such notes, can have jurisdiction of no greater amount.
It is not to be controverted that, as to amount, the jurisdiction of the Circuit Court, in matters of appeal and certiorari, is limited to that of the Justice of the Peace before whom the action originated (9 Yer., 30; 1 Head, 544; 1 Bax., 288; 7 Bax., 434; 7 Lea, 216), except in the case of interest accruing after the judgment of the Justice (7 Ileis., 373); but that rule has no application to the present. case.
*569In the condemnation of the land the Circuit Court was not required to do what the Justice of the Peace should have done, as in case of appeal or certiorari; its jurisdiction was not appellate, but original. Code, §§ 3080 to 3083, inclusive.
The jurisdiction of the Circuit Court in condemning land properly levied on is unlimited. Section 3083 of the Code provides that, “where several executions in favor of the same plaintiff are returned at the , same term of the Court,- levied on the same tract of land, they shall all be included in one judgment of condemnation, and only one order of sale [shall] issue.” The .action of the Circuit Court in the case before us was in conformity with this provision. The-„ two executions, included, in the one judgment of condemnation, and for the satisfaction of which a single order of sale was issued, were in favor of the same plaintiff, levied on the same tract of land, and returned to the same term of the Court. That the aggregate of the two executions was more than $1,000 is wholly immaterial.
The other assignments of error need not be mentioned in detail. Like the one just considered, none of them are well taken.
Let the decree be affirmed. The defendant will pay all costs.